Citation Nr: 0920644	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
decreased vision in the left eye, claimed as related to a VA 
surgical procedures, including keratoplasty and 
trabeculectomy in August 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred a loss of vision in his 
left eye from a penetrating keratoplasty and trabeculectomy 
performed at the Richmond VA Medical Center (VAMC) in August 
2003.

Records of treatment from the Richmond VAMC eye clinic 
establish that the Veteran was seen for a surgical follow-up 
on August 8, 2003, one day after his procedure.  However, 
records from the Veteran's actual eye surgery, presumably 
performed on August 7, 2003, are not of record.  Records from 
the Veteran's surgical procedure are relevant to the issue on 
appeal and attempts to procure them should be made.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The RO made repeated requests for records pertaining to 
surgery performed at the VAMC in 1992, based on earlier 
testimony and contentions, but there is no indication that 
the consent for the August 2003 procedure was requested.

In addition, the evidence establishes that since undergoing 
the August 2003 penetrating keratoplasty and trabeculectomy 
of the left eye, the Veteran has complained of blurry and 
darkened vision, pain in his eyes, and has had a loose 
corneal structure and exposed suture removed.  An examination 
is therefore needed to determine whether the Veteran's 
incurred a loss of visual acuity in the left eye as a result 
of improper treatment by VA personnel or as the result of an 
event that was not foreseeable at the Richmond VAMC during 
his surgical procedure in August 2003.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should obtain 
records of the Veteran's left eye 
penetrating keratoplasty and 
trabeculectomy performed at the Richmond 
VAMC in August 2003, including any 
consent forms signed or acknowledged by 
the Veteran.  All attempts to procure the 
requested records should be documented.

2.  Schedule the Veteran for an 
examination to determine whether any 
current left eye vision loss was caused 
or aggravated by the keratoplasty and 
trabeculectomy performed at the Richmond 
VAMC in August 2003. 

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.

The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
loss of vision or other disability in the 
Veteran's left eye was caused or 
chronically worsened as a result of the 
keratoplasty and trabeculectomy performed 
on August 8, 2003, at the Richmond VAMC, 
and, if so, whether the cause of the 
disability or increase in disability was 
an event not reasonably foreseeable, or 
was carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

